Title: To Thomas Jefferson from Joseph Carrington Cabell, 11 February 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
11 Feb. 1825
Your favor of 3d inst has been duly received, and your requests attended to. Both the letter and the enclosed resolutions have been shewn to Mr Loyall, and to him alone. He will unite in supporting the resolution relative to the text books on government. It would be very agreeable to us to know the time of our next meeting; but I suppose it is impossible to place it on a footing of greater certainty than was done by your former letter on this subject. I fear the Competitor will not arrive before the rising of the Assembly, which will be some time next week. In that event we shall all disperse, and a regular call will be necessary. If the Competitor arrives before the assembly rises, Mr Loyall & myself will come up from this place, probably in the friday’s stage by the way of New-Canton.—Since I last wrote you I have abandoned the idea of publishing a pamphlet on the subject of Wm & Mary, as my friends here have persuaded me that so much activity on the part of a friend of the University would be injurious to that institution. Having defeated the College party on the question relative to Jones’s substitute, no opportunity was afforded of offering your bill as a substitute, and I am advised that it would be injudicious to press the subject in the form of a separate and independent bill at this time, and that it would be best to hold up your bill till another session. Perhaps we had better suffer the subject to sleep—: the country scheme will be carried agt the town at any time. I will bring the Bill with me to Monticello.—Your resolution relative to the Primary schools calling for information for Anterior years could not be complied with the School Commissioners not having reported in a form to enable the Board to make such a report for the years gone by. On conversation with Mr Brown the 2d Auditor I amended the Resolution so as to make it apply to the current and future years, and to compel the county commissioners to report. These alterations I supposed would be desired by yourself, were you apprized of the difficulties as to past years. Thus amended the resolution was yesterday handed to Mr Loyall, who will bring it in to-day.Judge Brooke has throughout the discussions on the College question discovered the utmost anxiety to sustain your views & to accomplish your desires. He has been a powerful friend. On the College question Goochland, Nelson, and Amherst were divided. Fluvanna & Albemarle voted on opposite sides. Our most active friends (besides the College party from below) were Col: Randolph, Mr Gordon, Mr Loyall, Mr Bowyer, and Col: Benj: Cabell from Pittsylvania. The last is a very popular young man, and by his influence, we obtained a much stronger vote on the Southern side of the State, than we have ever had heretofore. I am now excommunicated in Richmond.I fear my vote relative to the Convention Question will be injurious to me in my district. The subject has cost me much uneasiness. I do not entertain those  extensive apprehensions which some discover  upon this subject. Yet I cannot see any great inconveniencies existing under the present form of our government. The public mind is greatly divided upon many other subjects: and I do not see the prudence or propriety of adding at this time to the causes of agitation. The majority of my district, I really believe, would upon a full discussion of the question vote against a convention. As a representative I hold myself under the controul of the will of my constituents. Should I continue in the Senate,  and be satisfied that the people would desire a convention I would vote for one.Faithfully yoursJos: C: CabellP.S. Since the preceding was written I am informed that David S. Garland, and certain other delegates from my district are consulting together with the view of  having me turned out of the Senate. Probably Richmond has something to do in this business. I shall be able to shew that I had reasons to believe that the sense of the Counties of Nelson & Fluvanna was not fairly taken on the subject of a convention. I would not wish to remain in the Senate one moment, against the wishes of my constituents. I should have left it long ago, but from my desire to support your views relative to our literary institutions. I was consulting with my friends Genl Cocke & my brother relative to the expediency of my withdrawing, when the information above referred to, was communicated to me. Should Garland set up opposition to me, & more especially if he should be the opponent, I will certainly not withdraw. I never have, & never will disobey the settled wishes of my constituents. In the case of the Bill subjecting students of seminaries to militia duty I publicly  the Senate, preferred the opinion of my district to my own and in that  there were no instructions. The question of a convention is one in which I regarded my district as feeling little or no interest. My whole time & all my faculties have been devoted to the defeat of our  enemy in another quarter. Believe me, that enemy will rise again, & harrass us for years to come. . Should  opposition be set up, the disadvantage of my vote  on the convention, may be obviated, if my friends should desire it, by having the vote of the freeholders taken at the polls in the spring; and I  would certainly obey the instructions of my constituents.Faithfully yoursJoseph C. Cabell